                         United States District Court
                       Western District of North Carolina
                              Statesville Division

      Chuck Allen Church Jr.,         )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                5:19-cv-00161-KDB
                                      )             5:17-cr-00011-KDB-DCK
                 vs.                  )
                                      )
                USA,                  )
                                      )
           Respondent(s).




DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 9, 2019 Order.




                                               December 9, 2019
